DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination (RCE)
The RCE filed on July 8, 2022 has been processed.  A non-final follows.

Patent Trial and Appeal Board (PTAB)
	On June 21, 2021, the PTAB affirmed the double patenting and 35 U.S.C. § 101 rejections of claims 1-30.

Response to Arguments
	The Applicant that the 112 rejection is improper and that a similar issue was raise in the ‘077 case.  In response, the Examiner disagrees.  There is no support in the specification for a mapping feature.  Further, the Examiner did not raise the issue of “mapping” in the prior application (‘077”), nor did the PTAB address any issue pertaining to “mapping” in the decision rendered on December 11, 2018.  The 112 rejection reversed by the PTAB was unrelated to the current 112 rejection.  Therefore, the 112 rejection is maintained.
	The Applicant argues that the claims are not directed to an abstract idea, that the claims integrate a judicial exception into a practical application, and that the claims constitute and improvement.  In response, the Examiner disagrees.
Claim 9 recite(s) a processor and communication device carrying out receiving, generating, and mapping steps.  The processor and communication device can be any computer, and thus, are general purpose computer carrying out the steps of claim.  (See Spec. ¶ 26).  
Claim 9 falls into the category of a fundamental economic practice (trading systems; facilitate trades priced relative to a reference benchmark value associated with an underlying index future—Spec. ¶ 1 and 4).  Specifically, the specification discloses, “This disclosure relates generally to the field of electronic trading systems and in particular to facilitating trades priced relative to a reference benchmark value associated with an underlying index future.” (Spec. ¶ 1).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 1 and 17 recite a system and medium.  Independent claims 1 and 17 mimic independent claim 9 and are patent ineligible.  
	Dependent claims 2-8, 9-16, 18-24, and 28-30 do not alter the outcome that the claimed inventions are directed to ineligible abstract ideas.  The dependent claims are directed to gathering and analyzing data to execute the trade.
Claim 9 recites additional storing and retrieving steps directed to gathering and analyzing data to execute the trade and do not add more to the claim to take it out of the realm of abstraction.  Claim 9 recite(s) a processor and communication device carrying out receiving, generating, and mapping steps.  The processor and communication device can be any computer, and thus, are general purpose computer carrying out the steps of claim.  (See Spec. ¶ 26).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-24 and 28-30 are ineligible.	
The Applicant argues that the claims are similar to example 41.  In response, the Examiner disagrees.  Example 41 discussed the following:
The invention improves upon prior methods for establishing cryptographic communications because by using only the variables n and e (which are publicly known), a plaintext can be encrypted by anyone. The variables p and q are only known by the owner of the decryption key d and are used to generate the decryption key (private key d is not claimed below). Thus, the security of the cipher relies on the difficulty of factoring large integers by computers, and there is no known efficient algorithm to recover the plaintext given the ciphertext and the public information (n, e) (assuming that p and q are sufficiently large).

In the present case, there is no improvement, such as was found in example 41.  The Applicant’s specification merely recites, “The programs 1512, 1514 may be stored in a compressed, uncompiled and/or encrypted format. The programs 1512, 1514 may furthermore include other program elements, such as an operating system, a database management system, and/or device drivers used by the processor 1510 to interface with peripheral devices.” (Spec. ¶ 50).  Therefore, the rejection is maintained.
With regard to the arguments pertaining to Berkheimer, the Examiner did not argue that the functions are well-understood, routine, or conventional.  Therefore, Berkheimer is inapplicable.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,430,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application could have been presented with the claims of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 28-30 are rejected for the following reasons:
	In claims 1, 9, and 17, there is no support in the specification for the limitations pertaining to the mapping to predefined fields in the data table or searching predefined fields in the data table.  
	The remaining claims are rejected for their dependency.
	Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 and 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 9 recite(s) a processor and communication device carrying out receiving, generating, and mapping steps.  The processor and communication device can be any computer, and thus, are general purpose computer carrying out the steps of claim.  (See Spec. ¶ 26).  
Claim 9 falls into the category of a fundamental economic practice (trading systems; facilitate trades priced relative to a reference benchmark value associated with an underlying index future—Spec. ¶ 1 and 4).  Specifically, the specification discloses, “This disclosure relates generally to the field of electronic trading systems and in particular to facilitating trades priced relative to a reference benchmark value associated with an underlying index future.” (Spec. ¶ 1).  The claim is directed to a judicial exception to an abstract idea.
Independent claims 1 and 17 recite a system and medium.  Independent claims 1 and 17 mimic independent claim 9 and are patent ineligible.  
	Dependent claims 2-8, 9-16, 18-24, and 28-30 do not alter the outcome that the claimed inventions are directed to ineligible abstract ideas.  The dependent claims are directed to gathering and analyzing data to execute the trade.
Claim 9 recites additional storing and retrieving steps directed to gathering and analyzing data to execute the trade and do not add more to the claim to take it out of the realm of abstraction.  Claim 9 recite(s) a processor and communication device carrying out receiving, generating, and mapping steps.  The processor and communication device can be any computer, and thus, are general purpose computer carrying out the steps of claim.  (See Spec. ¶ 26).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-24 and 28-30 are ineligible.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691